Citation Nr: 0912497	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for arthritis of the 
left hip.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2006, October 2006, and May 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In February 
2009, the Veteran and his wife testified at a video hearing 
before the undersigned.  

The Board notes that the Veteran, at the February 2009 
hearing, did not provide testimony as to his claim of 
entitlement to service connection for depression.  
Nonetheless, the Board finds that a remand to schedule him 
for another hearing is not required because his December 2006 
hearing request was made in connection with the other issues 
on appeal and the Veteran at no time during the pendency of 
his claim for service connection for depression ever 
requested a hearing in connection with that claim.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence 
demonstrating that the Veteran's lumbar spine disability 
existed prior to service and there is no clear and 
unmistakable evidence that the lumbar spine disability was 
not aggravated by his military service.

2.  The preponderance of the competent and credible evidence 
is against finding that the Veteran has been diagnosed with 
arthritis of the left hip at any time during the pendency of 
the appeal. 

3.  The preponderance of the competent and credible evidence 
is against finding that the Veteran has been diagnosed with 
arthritis of the left knee at any time during the pendency of 
the appeal.

4.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensor neural hearing loss manifested its self to 
a compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.

5.  The preponderance of the competent and credible evidence 
is against finding that depression was present in-service, a 
psychosis manifested its self to a compensable degree in the 
first post-service year, or that depression is related to 
service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2008).

2.  Arthritis of the left hip was not incurred or aggravated 
during military service nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

3.  Arthritis of the left knee was not incurred or aggravated 
during military service nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

4.  Bilateral hearing loss was not incurred or aggravated 
during military service nor may sensor neural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1111, 
1112, 1113, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).

5.  Depression was not incurred or aggravated during military 
service nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that as to entitlement to service 
connection for left hip arthritis, left knee arthritis, 
bilateral hearing loss, and depression, that written notice 
provided in April 2006, August 2006, and January 2009 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to entitlement to service connection for depression, the 
Board finds that written notice provided in March 2007 and 
January 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing the 
assignment of disability ratings and effective dates as 
required by the Court in Dingess.

While the Dingess notice was not provided prior to the 
adjudication of the issues on appeal, the Board finds that 
this timing problem is harmless error because the claims of 
entitlement to service connection for left hip arthritis, 
left knee arthritis, bilateral hearing loss, and depression 
are being denied and therefore the disability rating and 
effective date issues are moot.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  Moreover, while the 
Board is granting the claim of entitlement to service 
connection for a lumbar spine disability, the lack of timely 
notice regarding a disability rating and effective date is 
also moot because the Veteran will have an opportunity to 
appeal these assignments after they are assigned by the RO. 

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading these letters as well as the June 2006 and May 2007 
rating decisions; November 2006 and November 2007 statements 
of the case; and January 2006, June 2008, July 2008, and 
November 2008 supplemental statements of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.  The record also shows that the 
Veteran was afforded VA examinations in connection with his 
claims of entitlement to service connection for a lumbar 
spine disability and hearing loss.

While the record does not show that the Veteran was afforded 
VA examinations in connection with his claims of entitlement 
to service connection for left hip arthritis, left knee 
arthritis, and depression, the Board finds that VA 
adjudication of the current appeal may go forward without 
such VA examinations because the record does not show the 
claimant was ever diagnosed with arthritis of the left hip or 
left knee, service treatment records are negative for 
complaints, diagnoses, or treatment for depression, and the 
post-service records are negative for complaints, diagnoses, 
or treatment for a depression for decades post service.  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (a medical examination 
conducted in connection with claim development can not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (VA is not 
obligated to provide an examination for a medical nexus 
opinion where the supporting evidence of record consists only 
of a lay statement).  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his lumbar spine disability 
preexisted military service and was aggravated by such 
service.  The Veteran also contends that his current left hip 
arthritis, left knee arthritis, bilateral hearing loss, and 
depression were directly caused by his military service.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Lumbar Spine Disability

With the above criteria in mind, a pre-service private 
treatment record dated in October 1968 shows the Veteran 
being diagnosed with a low back muscle strain.  Thereafter, a 
pre-service private treatment record dated in April 1969 
reports that the Veteran had a three year history of low back 
pain, was involved in a motor vehicle accident in December 
1968, and that he complained of low back pain when seen in 
February 1969.  Subsequently, the Veteran's May 1969 pre-
induction examination noted his complaints of low back pain 
as well as the fact that after being referred to "ortho" to 
examine his back, that he was cleared for entry onto active 
duty.

After the Veteran's entry onto active duty in September 1969, 
service treatment records starting in October 1969 noted his 
complaints and treatment for low back pain as well as his 
claims that he had a pre-service history of problems with his 
low back.  See service treatment records dated in October 
1969, November 1969, December 1969, January 1970, February 
1970, May 1970, and July 1970.  Specifically, in October 1969 
the Veteran reported that he had low back pain since a 
wrestling injury four years earlier.  On another occasion in 
1969, the Veteran reported a three year history of low back 
pain.  On yet another occasion in October 1969, the Veteran 
reported that he had had low back pain since a motor vehicle 
accident last December.

Given the above evidence, the Board finds that record 
contains clear and unmistakable evidence demonstrating that 
the Veteran's lumbar spine disability existed prior to 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Accordingly, the next question for the Board to consider it 
whether there is clear and unmistakable evidence that the 
lumbar spine disability was not aggravated by his military 
service.  VAOPGCPREC 3-2003.  

In this regard, the Board notes that the May 1969 pre-
induction examination reported that the Veteran was cleared 
by "ortho" for entry onto active duty, December 1969 and 
February 1970 treatment records noted he was fit for duty 
despite his complaints of low back pain, and the September 
1971 separation examination noted that the Veteran's back 
problems were caused by trauma before induction.  

On the other hand, service treatment records starting in 
October 1969 document the Veteran's repeated complaints and 
treatment for low back pain.  See service treatment records 
dated in October 1969, November 1969, December 1969, January 
1970, February 1970, May 1970, and July 1970.  In fact, at 
one time in February 1970, while this opinion was later 
withdrawn, it was opined that the Veteran had low back pain 
aggravated by all activities and was unfit for duty.  
Moreover, while not diagnosed with a low back disorder at his 
September 1971 separation examination, he continued to 
complain of back trouble at that time.  Furthermore, while 
service treatment records most often show the Veteran's low 
back disorder being characterized as low back pain and 
January 1970 X-rays were negative, in October 1969 he was 
diagnosed with low back strain and possible traumatic 
arthritis.  

Post-service, the record shows continued complaints and 
treatment for low back pain diagnosed as lumbar spine strain, 
degenerative disc disease, and spondylolisthesis.  See VA 
treatment records dated in July 2000; VA X-rays dated in July 
2000; and VA examination dated in May 2008.

Given the above, the Board finds that the evidence, both 
positive and negative, is at least in equipoise.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that there is no 
clear and unmistakable evidence that the lumbar spine 
disability was not aggravated by his military service.  
38 U.S.C.A. §38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Accordingly, entitlement to service connection for a lumbar 
spine disability is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Left Hip and Left Knee Arthritis

As to entitlement to service connection for left hip and left 
knee arthritis, the Board notes that the record reveals that 
both the RO and the Veteran have limited these issues to 
arthritis of the joints in question.  Therefore, the Board 
must likewise limit its adjudication.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (claims based on separate and 
distinct diseases or injuries must be considered separate and 
distinct claims).

In this regard, while service treatment records note on one 
occasion in 1969 the Veteran's complaints of left hip 
discomfort (see service treatment record dated in November 
1969) and the post-service record starting in 2006 shows his 
complaints and treatment for left hip and left knee pain (see 
VA treatment records dated in May 2006 and October 2006), the 
record, which includes October 2006 X-rays of the left hip 
and knee, is negative for a diagnosis of arthritis in either 
joint.  Instead, they show the Veteran being diagnosed with 
arthralgia.  Id.  In this regard, the Court has sad that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As to the Veteran, his representative, and his 
wife's assertions that the claimant has left hip and left 
knee arthritis, the Board does not find these assertions to 
be competent evidence of a current disability because as lay 
persons they do not have the required medical expertise to 
diagnosis arthritis and arthritis is not the type of injury 
or disease which is capable of lay observation.  See Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Accordingly, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed with arthritis of the left hip or left knee at 
any time during the pendency of the appeal, the Board must 
conclude that the weight of the evidence is against the 
claims and service connection must be denied.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; also see 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (In order to 
establish service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease); but see 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim). 

Hearing Loss and Depression

As to entitlement to service connection for bilateral hearing 
loss and depression, service treatment records document the 
Veteran being referred to the mental health clinic for 
evaluation in connection with complaints of low back pain 
with no objective symptomatology on physical examination.  
See service treatment records dated in November 1969.  
Service treatment records also document the Veteran being 
seen at the mental health clinic on two occasions in November 
1969 and being given medication at that time.  Nonetheless 
service treatment records, including the September 1971 
separation examination, are negative for diagnoses of hearing 
loss or depression.  Therefore, entitlement to service 
connection for bilateral hearing loss and depression based on 
in-service incurrence must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1971 and 
first being diagnosed with a bilateral hearing loss in 2001 
(see VA audiological examinations dated in August 2001, 
February 2006, February 2008, and October 2008) and 
depression in 2004 (see VA treatment records dated in October 
2004, February 2005, and May 2006) to be compelling evidence 
against finding continuity.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels and 
his wife and buddy are competent to give evidence about what 
they see; for example, the claimant is competent to report 
that he had problems hearing people talk since driving a loud 
forklift while in-service and being unhappy since service, 
his wife can report that the appellant had problems hearing 
her since driving a loud forklift while in-service or 
appeared unhappy, and his friend can report that he saw the 
Veteran driving a loud forklift while in-service.  See 
Buchanan, supra.   However, the Veteran, his wife, and his 
friend as lay persons are not competent to diagnosis hearing 
loss or depression.  Espiritu, supra.  Moreover, the claims 
of having problems with hearing people talk since driving a 
loud forklift while in-service or being unhappy is contrary 
to what is found in the in-service and post-service medical 
records including the September 1971 separation examination.  
In these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for an bilateral hearing 
loss and depression for decades post-service, than the 
Veteran's, his wife's, and his friend's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss 
and depression based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or link 
between the bilateral hearing loss first diagnosed in 2001 
and depression first diagnosed in 2004 and an established 
injury, disease, or event of service origin.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In fact, the October 2008 VA examiner, 
after a review of the record on appeal and an examination of 
the Veteran, opined that his bilateral hearing loss was not 
caused by service.  This opinion is not contradicted by any 
other medical evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

While the Veteran, his representative, and his wife have 
claimed his bilateral hearing loss and depression were caused 
by his military service, the Board does not find these lay 
assertions credible because as lay persons they do not have 
the required medical expertise to give such opinions.  Evans, 
supra; Espiritu, supra.  

Therefore, the Board also finds that service connection for 
bilateral hearing loss and depression are not warranted based 
on the initial documentation of the disabilities after 
service.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for depression on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309 because the record does not show 
the Veteran being diagnosed with a psychosis in the first 
post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and depression.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is against 
the Veteran's claims, to the extent outlined above, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a lumbar spine disability is granted.

Service connection for arthritis of the left hip is denied.

Service connection for arthritis of the left knee is denied.

Service connection for bilateral hearing loss is denied.

Service connection for depression is denied.


REMAND

As to entitlement to service connection for tinnitus, in an 
October 2006 statement that Veteran expressed disagreement 
with the RO's denial of this claim in the October 2006 rating 
decision.  No further action was taken by the RO.

The Court has indicated that referral to the RO of issues 
with which the Veteran disagrees does not suffice.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Rather, a remand is 
required.  Id.  Consequently, the claim of entitlement to 
service connection for tinnitus is remanded for the following 
action:

The RO should issue a statement of the 
case with respect to the claim of 
entitlement to service connection for 
tinnitus.  If the Veteran files a timely 
substantive appeal, this issue should be 
returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


